204 P.3d 117 (2009)
226 Or. App. 464
Diana V. GARDENER and Judson M. Parsons, Plaintiffs-Appellants,
v.
MARION COUNTY BOARD OF COUNTY COMMISSIONERS, Defendant-Respondent, and
Lena Page, as Trustee of the Lena Page Living Trust, Intervenor-Respondent.
06C14580; A135077.
Court of Appeals of Oregon.
Argued and Submitted August 19, 2008.
Decided March 11, 2009.
Jeffrey L. Kleinman, Portland, argued the cause and filed the briefs for appellants.
Gloria M. Roy, Assistant Legal Counsel, argued the cause for respondent. With her on the brief was Jane E. Stonecipher, Marion County Legal Counsel.
Hunter B. Emerick, Salem, argued the cause for intervenor-respondent. With him on the answering brief were Shannon R. Martinez and Saalfeld Griggs PC. With him on the supplemental briefs were Alan M. Sorem and Saalfeld Griggs PC.
Richard P. Benner, Portland, filed the brief amicus curiae for Metro.
Edward J. Sullivan, Portland, Carrie A. Richter, and Garvey Schubert Barer filed the briefs amicus curiae for Oregon Chapter of *118 the American Planning Association and the American Planning Association.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Erika L. Hadlock, Assistant Solicitor General, filed the brief amicus curiae for State of Oregon.
Ralph O. Bloemers filed the brief amicus curiae for Friends of Polk County, Friends of Linn County, Friends of Clackamas County, Friends of Marion County, and Friends of Yamhill County.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
This case is materially indistinguishable, with respect to mootness, from Cyrus v. Board of County Commissioners, 226 Or. App. 1, 202 P.3d 274 (2009). In light of the reasoning and disposition of the majority opinion in Cyrus, this appeal is moot.
Appeal dismissed as moot.